DETAILED ACTION
Claims 1-18 (filed 04/27/2022) have been considered in this action.  Claims 1 and 	10 have been amended.  Claims 2, 6, 11 and 15 have been canceled.  Claims 2-5, 7-9, 12-14 and 16-18 have been filed in the same format as originally filed.

Response to Arguments
Applicant’s arguments, see page 8 paragraph 3, filed 04/07/2022, with respect to objection to the specification, specifically to the title, have been fully considered and are persuasive.  The objection of the title in the specification has been withdrawn. 


Applicant’s arguments, see page 7 paragraph 3, filed 04/27/2022, with respect to rejection of claims 1-18 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  While the applicant has responded that claims 1-10 were rejected in the office action dated 01/25/2022, claims 1-18 were actually rejected.  The rejection of 1-18 under 35 U.S.C. 112(b) has been withdrawn. 


Applicant’s arguments, see page 8 paragraph 2, filed 04/27/2022, with respect to rejection of claims 1-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-18 under 35 U.S.C. 103 has been withdrawn. 

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Line 14 contains a typographical error in that “the saft interval is within the correction interval, which is within the alarm interval” should be written “the safe interval is within the correction interval, and the correction interval is within the alarm interval” to remove typographical errors and improve clarity.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/729,050 filed 04/27/2022 in view of Kakino et al. (US 5117169, hereinafter Kakino) and Zinngrebe (US 20140067321, hereinafter Zinngrebe). 
Provided below is a mapping of the claimed features to copending application No. 16/729,050:
Application 16/729,063
Instant Application 16/729,050
A machining  error correction method implemented in a machining error correction system, the method comprising: setting initial operating parameters according to a predetermined machining program, the initial operating parameters comprising clamping parameters and dimensional inspection standards;
A machining apparatus error correction method implemented in a machining apparatus error correction system, the method comprising: setting initial operating parameters according to a predetermined machining program, the initial operating parameters comprising clamping parameters and dimensional inspection standards;
obtaining predetermined detection data during machining of a product;
obtaining predetermined detection data during machining of a product;
analyzing the predetermined detection data, and calculating correction parameters according to a predetermined correction model, the step of analyzing the predetermined detection data comprising:
analyzing the predetermined detection data, and calculating a correction parameter according to a predetermined correction model, the step of analyzing the predetermined detection data comprising:
filtering the predetermined detection data according to a predetermined rule and the dimensional inspection standard, comprising:
filtering the predetermined detection data according to a predetermined rule and the dimensional inspection standards; 

and determining a standard interval according to a tolerance range of the dimensional inspection standards, and setting intervals according to the standard interval, the intervals comprising a safe interval, a correction interval, and an alarm interval; the safe interval is within the correction interval, which is within the alarm interval;

determine the interval in which the predetermined detection data are located, wherein if the predetermined detection data are located within the safe interval, no calculating a correction parameter is provided, and if the predetermined detection data are located within the alarm interval, an alarm is issued;
distributing the correction parameters to a corresponding machining apparatus;
distributing a correction parameter file to a corresponding machining apparatus if the predetermined detection data are located within the correction interval;
and correcting a machining parameter of the corresponding machining apparatus according to the correction parameters.
and correcting a machining parameter of the corresponding machining apparatus according to the correction parameter;
determining an ideal value of the predetermined detection data according to the dimensional inspection standard;
Wherein the step of filtering the detection data according to a predetermined rule and the dimensional standards includes: predetermining an ideal value of the predetermined detection data according to the dimensional inspection standards;
determining a screening range according to the ideal value;
determining a screening range according to a floating predetermined ratio of the ideal value;
filtering the predetermined detection data according to the screening range to obtain filtered detection data;
Filtering the obtained detection data according to a screening range;
calculating a first standard deviation according to the filtered detection data;
calculating a first standard deviation according to the filtered detection data;
removing a maximum value or a minimum value from the filtered detection data to obtain removed detection data, and calculating a second standard deviation according to the removed detection data;
and calculating a second standard deviation after removing a maximum or minimum value from the filtered detection data;
deleting the predetermined detection data when the second standard deviation is greater than the first standard deviation;
wherein: when the second standard deviation is greater than the first standard deviation, the detection data are unevenly distributed or abnormal, and the detection data are deleted;
and retaining the predetermined detection data when the second standard deviation is less than the first standard deviation;
and when the second standard deviation is less than the first standard deviation, the detection data are retained.


Based upon the above analysis, claim 1 is missing the elements related to calculating intervals.  
Kakino teaches the elements missing from claim 1 of application 16/729,050 in Figure 2 and [col 6-7], etc.  (see non-final office action dated 01/25/2022).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method of correcting machining parameters using standard intervals and alarm, safe and correction intervals as noted by Kakino, because by establishing intervals for correction, alarming and safe, a person having ordinary skill would expect to achieve the predictable result of improved machining by recognizing when a machining is within tolerance or outside of tolerance, and whether a correction is possible when within tolerance.  
Kakino and copending application 16/729,050 fail to explicitly teach that an alarm is issued when in the alarm interval.
Zinngrebe teaches that an alarm is issued when in the alarm interview in at least paragraph [0015] (see non-final office action dated 01/25/2022).  
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the machining correction system that determines an interval a machining process is within, to issue an alarm when within the alarm interval as taught by Zinngrebe because by issuing an alarm, the system would gain the benefit of being able to notify an operator of a machining parameter that is out of tolerance, thus improving system performance by having the operator take corrective action to determine the cause of the alarm.  

This is a provisional nonstatutory double patenting rejection.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/729,063 filed 04/21/2022 in view of Kakino et al. (US 5117169, hereinafter Kakino) and Zinngrebe (US 20140067321, hereinafter Zinngrebe).  Claim 10 contains similar limitations to claim 1, albeit in a different statutory category of invention.  See the above analysis for claim 1 to see how claim 10 is provisionally rejected under non-statutory double patenting to claim 10 of copending application 16/729,050. 

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/729,063 in view of Kakino and Zinngrebe. Claim 4 of instant application is dependent upon claim 1, which is provisionally rejected under non-statutory double patenting by claim 1 of copending application 16/729,063 as noted above.  
Provided below is a mapping of the claimed features to copending application No. 16/729,063:
Application 16/729,063
Instant Application 16/729,050
The machining equipment error correction method of claim 1, wherein the step of obtaining the predetermined detection data during machining of the product comprises: machining the product according to a predetermined machining program;
The machining apparatus error correction method of claim 1, wherein the step of obtaining the predetermined detection data during machining of the product comprises: machining the product according to the predetermined machining program; (claim 3)
and detecting predetermined parameters of the machined product according to the initial operating parameters to obtain the predetermined detection data;
and detecting predetermined parameters of a machined product according to the initial operating parameters to obtain the predetermined detection data. (claim 3)
wherein a method of detecting the predetermined parameters of the machined product according to the initial operating parameters is implemented by means of off-machine detection or manual detection.
The machining apparatus error correction method of claim 3, wherein the step of detecting the predetermined parameters of the machined product according to the initial operating parameters is implemented by means of off-machine detection or manual detection. (claim 4)


This is a provisional nonstatutory double patenting rejection.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/729,063 filed 04/21/2022 in view of Kakino and Zinngrebe.  Claim 13 contains similar limitations to claim 4, albeit in a different statutory category of invention.  See the above analysis for claim 4 to see how claim 13 is provisionally rejected under non-statutory double patenting to claim 13 of copending application 16/729,063. 

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/729,063 in view of Kakino and Zinngrebe. Claim 5 of instant application is dependent upon claim 1, which is provisionally rejected under non-statutory double patenting by claim 1 of copending application 16/729,063 as noted above.  
Provided below is a mapping of the claimed features to copending application No. 16/729,063:
Application 16/729,063
Instant Application 16/729,050
The machining error correction method of claim 1, wherein before analyzing the predetermined detection data, the method further comprises: capturing the predetermined detection data; and transmitting the predetermined detection data through a communication network.
The machining apparatus error correction method of claim 1, wherein before analyzing the predetermined detection data, the method further comprises: capturing the predetermined detection data; and transmitting the predetermined detection data through a communication network


This is a provisional nonstatutory double patenting rejection.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/729,063 filed 04/21/2022 in view of Kakino and Zinngrebe.  Claim 14 contains similar limitations to claim 5, albeit in a different statutory category of invention.  See the above analysis for claim 5 to see how claim 14 is provisionally rejected under non-statutory double patenting to claim 14 of copending application 16/729,063.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/729,063 in view of Kakino and Zinngrebe. Claim 9 of instant application is dependent upon claim 1, which is provisionally rejected under non-statutory double patenting by claim 1 of copending application 16/729,063 as noted above.  
Provided below is a mapping of the claimed features to copending application No. 16/729,063:
Application 16/729,063
Instant Application 16/729,050
The machining error correction method of claim 1, further comprising: providing a data connection port; wherein the data connection port connects to an external terminal; and generating a human-computer interaction interface on the connected external terminal
The machining apparatus error correction method of claim 1, further comprising: providing a data connection port; wherein the data connection port connects to an external terminal; generating a human-computer interaction interface on the external terminal; and monitoring the machining apparatus error correction method through the external terminal.


This is a provisional nonstatutory double patenting rejection.

Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/729,063 filed 04/21/2022 in view of Kakino and Zinngrebe.  Claim 18 contains similar limitations to claim 9, albeit in a different statutory category of invention.  See the above analysis for claim 9 to see how claim 18 is provisionally rejected under non-statutory double patenting to claim 18 of copending application 16/729,063.

Claims 3 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 respectively of copending Application No. 16/729,063 filed 04/21/2022 in view of Kakino and Zinngrebe.  The limitations of claims 3 and 12 not taught by copending Application 16/729,063 can be found in at least column 5 of Kakino.  See previously rejection in office action dated 01/25/2022 under section 35 U.S.C. 103 to see reasoning behind obvious combination of these features from Gu.

Claims 7 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 respectively of copending Application No. 16/729,063 filed 04/21/2022 in view of Kakino and Zinngrebe, and further in view of Gu (US 20160327931, hereinafter Gu).  The limitations of claims 7 and 16 not taught by copending Application 16/729,063, Kakino and Zinngrebe can be found in at least paragraphs [0027]-[0028] and [0070]-[0075].  See previously rejection in office action dated 01/25/2022 under section 35 U.S.C. 103 to see reasoning behind obvious combination of these features from Gu.

Claims 8 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 16 respectively of copending Application No. 16/729,063 filed 04/21/2022 in view of Kakino and Zinngrebe, and Gu further in view of Kreidler (US 20170308057, hereinafter Kreidler).  The limitations of claims 8 and 17 not taught by copending Application 16/729,063, Kakino, Zinngrebe and Gu can be found in at least paragraphs [0084], [0025] and [0066]-[0071].  See previously rejection in office action dated 01/25/2022 under section 35 U.S.C. 103 to see reasoning behind obvious combination of these features from Gu.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/729,063 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the additional elements included in the claim are described by the intervening copending application, and do not change the scope of what is patented.  The additional elements merely describe features that are inherent to the features being claimed.  See below for a mapping of claim 1 to copending application’s claim 6:
Application 16/729,063
Instant Application 16/729,050
A machining  error correction method implemented in a machining error correction system, the method comprising: setting initial operating parameters according to a predetermined machining program, the initial operating parameters comprising clamping parameters and dimensional inspection standards;
A machining apparatus error correction method implemented in a machining apparatus error correction system, the method comprising: setting initial operating parameters according to a predetermined machining program, the initial operating parameters comprising clamping parameters and dimensional inspection standards;
obtaining predetermined detection data during machining of a product;
obtaining predetermined detection data during machining of a product;
analyzing the predetermined detection data, and calculating correction parameters according to a predetermined correction model, the step of analyzing the predetermined detection data comprising:
analyzing the predetermined detection data, and calculating a correction parameter according to a predetermined correction model, the step of analyzing the predetermined detection data comprising:
filtering the predetermined detection data according to a predetermined rule and the dimensional inspection standard, comprising:
filtering the predetermined detection data according to a predetermined rule and the dimensional inspection standards; 
The machining equipment error correction method of claim 1, wherein the step of analyzing the predetermined detection data further comprises: setting intervals, the intervals comprising a safe interval, correction intervals, and alarm intervals according to a tolerance range of the dimensional inspection standard; (claim 6)
and determining a standard interval according to a tolerance range of the dimensional inspection standards, and setting intervals according to the standard interval, the intervals comprising a safe interval, a correction interval, and an alarm interval; the safe interval is within the correction interval, which is within the alarm interval;
and determining the interval in which the predetermined detection data are located; (claim 6)
determine the interval in which the predetermined detection data are located, wherein if the predetermined detection data are located within the safe interval, no calculating a correction parameter is provided, and if the predetermined detection data are located within the alarm interval, an alarm is issued;
distributing the correction parameters to a corresponding machining apparatus;
distributing a correction parameter file to a corresponding machining apparatus if the predetermined detection data are located within the correction interval;
and correcting a machining parameter of the corresponding machining apparatus according to the correction parameters.
and correcting a machining parameter of the corresponding machining apparatus according to the correction parameter;
determining an ideal value of the predetermined detection data according to the dimensional inspection standard;
Wherein the step of filtering the detection data according to a predetermined rule and the dimensional standards includes: predetermining an ideal value of the predetermined detection data according to the dimensional inspection standards;
determining a screening range according to the ideal value;
determining a screening range according to a floating predetermined ratio of the ideal value;
filtering the predetermined detection data according to the screening range to obtain filtered detection data;
Filtering the obtained detection data according to a screening range;
calculating a first standard deviation according to the filtered detection data;
calculating a first standard deviation according to the filtered detection data;
removing a maximum value or a minimum value from the filtered detection data to obtain removed detection data, and calculating a second standard deviation according to the removed detection data;
and calculating a second standard deviation after removing a maximum or minimum value from the filtered detection data;
deleting the predetermined detection data when the second standard deviation is greater than the first standard deviation;
wherein: when the second standard deviation is greater than the first standard deviation, the detection data are unevenly distributed or abnormal, and the detection data are deleted;
and retaining the predetermined detection data when the second standard deviation is less than the first standard deviation;
and when the second standard deviation is less than the first standard deviation, the detection data are retained.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/729,063 filed 04/21/2022.  Claim 10 contains similar limitations to claim 1, albeit in a different statutory category of invention.  See the above analysis for claim 1 to see how claim 10 is provisionally rejected under non-statutory double patenting to claim 15 of copending application 16/729,063.

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a provisional nonstatutory double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116